Citation Nr: 0632469	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $28,269.12.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from October 1963 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2001 from the Regional Office 
(RO) of the VA, which denied a waiver of an overpayment of VA 
compensation benefits in the amount of $28,269.12.  The Board 
remanded the claim in July 2004 for further development and 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO on January 17, 2003.  However, he failed to 
appear for that hearing.  It was subsequently discovered that 
the veteran was incarcerated from January 3, 2003, to July 
23, 2003.  As the veteran was unable to appear at his hearing 
and is no longer incarcerated, he and his representative 
request that he now be afforded such a hearing.  The RO 
should undertake all necessary steps to schedule him for a 
hearing before a Veterans Law Judge at the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for hearing before a 
Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


